Citation Nr: 9910420	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to ratings in excess of noncompensable from 
November 2, 1993, and 10 percent from February 4, 1998, for 
low back strain.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee with complete tear of the 
anterior cruciate ligament, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to November 
1993.  

This matter is before the Board of Veterans' Appeals on 
appeal from August 1995 and May 1998 rating decisions of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which granted service connection for 
low back strain, evaluated as noncompensable from March 16, 
1995, and continued the 30 percent evaluation for service-
connected right knee disability, respectively.  A February 
1998 rating assigned an earlier effective date for the grant 
of service connection for low back strain, evaluating it as 
noncompensable from November 2, 1993.  A May 1998 rating 
increased the evaluation for the veteran's service-connected 
low back strain to 10 percent, effective February 4, 1998.

By a July 1995 rating action, the RO also denied the issues 
of entitlement to service connection for a left knee 
disability and headaches.  In the same month, the RO notified 
the veteran of this determination and he filed a notice of 
disagreement.  In August 1995, the RO furnished the veteran 
with a statement of the case which included both issues.  The 
same month, the RO received from the veteran a VA Form 9 
which did not provide any argument regarding either issue.  A 
complete and thorough review of the claims folder indicates 
that, following the August 1995 statement of the case, the 
veteran did not submit any further contentions regarding a 
left knee disability or headaches.  Consequently, he has 
failed to perfect an appeal of these claims.  See 38 U.S.C.A. 
§ 7105(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 
20.202 (1998).  The Board, therefore, does not have 
jurisdiction over these issues.  See 38 U.S.C.A. § 7105 (West 
1991 & Supp. 1998); Roy v. Brown, 5 Vet.App. 554 (1993); and 
38 C.F.R. §§ 3.104, 3.105 (1998).

In a May 1998 statement, the veteran attempted to disagree 
with a May 20, 1998, decision denying him waiver of 
overpayment of vocational rehabilitation benefits.  There is 
nothing in the claims folder regarding a May 20, 1998, 
decision, but the claims folder does contain a December 1997 
decision of the RO Committee on Waivers and Compromises 
denying a waiver of overpayment.  This matter is referred to 
the RO for any necessary clarification and the issuance of a 
statement of the case if a timely notice of disagreement was 
filed to a decision.


REMAND

The veteran contends that his service-connected low back and 
right knee disabilities are more disabling than their current 
evaluations reflect.

The VA examination report of April 1998 does not provide the 
specificity required by DeLuca v. Brown, 8 Vet. App. 202 
(1995) and Hicks v. Brown, 8 Vet. App. 417 (1995), regarding 
functional loss due to pain.  Specifically, the examination 
report lacks findings related to functional loss due to pain, 
weakness, excess fatigability or incoordination and the 
extent to which these factors affect range of motion.  On 
examination range of motion of the lumbar spine was 65 
degrees of flexion, extension to 15 degrees and lateral 
bending to 15 degrees bilaterally.  X-ray studies of the 
lumbar spine showed disc space narrowing at L5-S1.  Range of 
motion of the right knee was 0 to 120 degrees.  X-rays of the 
right knee showed mild to moderate degenerative change in the 
medial compartment, mild in the lateral compartment and mild 
in the patellofemoral compartment.  There was also evidence 
of laxity of the anterior cruciate ligament.  The examination 
report made no mention of the effect of pain on function and 
movement of the lumbar spine or right knee.  

In light of the guidelines provided in DeLuca, the Board is 
compelled to find that examination of the veteran is 
necessary in the present case in order to allow for proper 
assessment of his disabilities under 38 C.F.R. §§ 4.40, 4.45 
(1998).  The Board further notes that as regards painful 
motion of the lumbar spine and right knee, the provisions of 
38 C.F.R. § 4.59 (1998) must also be considered.  

Also, if the VA examiner finds both limitation of motion of 
the right knee due to arthritis and instability, the RO is 
advised to consider the application of VAOPGCPREC 23-97 (July 
24, 1997) (indicating that a veteran can have multiple 
ratings under diagnostic codes 5003 and 5257), regarding the 
assignment of separate ratings for each of those conditions 
of the knee.  Therefore, complete orthopedic and radiological 
findings and definite diagnoses are needed. 

If the veteran does not meet the criteria for a zero percent 
rating under either Diagnostic Code 5260 or Diagnostic Code 
5261, there is no additional disability for which a separate 
rating for arthritis may be assigned.  VAOPGCPREC 23-97 
(July 24, 1997).  Moreover the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals, prior to March 1, 1999) (Court) has held 
that where a Diagnostic Code is not predicated on limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In Fenderson v. West. 12 Vet. App.119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal concerning the low back disability), 
separate ratings can be assigned for separate periods of time 
based on the facts found - "staged" ratings.  The low back 
disability is currently assigned staged ratings, and the RO 
must continue to consider staged ratings in the evaluation of 
the low back.

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The RO should obtain copies of any 
additional VA or private treatment 
records pertaining to treatment of the 
veteran's service-connected back and 
right knee since May 1996.  These records 
should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Copies of complete 
records should be associated with the 
claims folder.

2.  The veteran should undergo VA 
orthopedic examination of the right knee 
and back.  The examiner should determine 
the current severity of the service-
connected low back and right knee 
disabilities.  All indicated tests and 
studies, to include X-rays, should be 
conducted and all findings should be 
reported in detail. The examination 
report should include a detailed account 
of all manifestations of the disabilities 
found to be present.  The examiner is 
requested to include range of motion 
studies, in all directions, for each 
disability.  Specific findings as to the 
presence or absence of right knee 
instability should also be reported.  

Following a review of the claims folder, 
the examiner should provide an accurate 
assessment of the disabilities based upon 
the veteran's complaints of pain, 
particularly pain on motion and 
functional limitation resulting 
therefrom.  Limitation of motion should 
be specifically reported in degrees.  
Considerations such as weakness, 
incoordination or reduction of endurance 
should be discussed to the extent 
necessary.  These determinations should, 
if feasible, be expressed in terms of 
additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation of motion, if feasible.  

The basis for the conclusions reached 
should be stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  The claims folder must be made 
available to the examiner for review. 

3.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca, Id. and 
Hicks, Id., and all other applicable VA 
regulations, including 38 C.F.R. §§ 4.40 
and 4.45 (1998), should be specifically 
discussed.  The RO should continue to 
consider whether staged ratings are 
appropriate for low back strain, in 
accordance with Fenderson, Id.  The RO 
should evaluate the veteran's right knee 
disability under 38 C.F.R. § 4.71a, to 
include the evaluation of both Codes 
5010-5003 and 5257, if indicated, to the 
extent VAOPGCPREC 23-97 (July 24, 1997) 
allows this.  The RO should also consider 
whether referral for assignment of an 
extraschedular rating should be made, in 
accordance with 38 C.F.R. § 3.321(b) 
(1998).

4.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


